[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this case that went to judgment on June 24, 1996, the plaintiff has filed a motion to retrieve certain exhibits that were evidence in the trial. There were nine exhibits introduced by the defendant at trial that were returned to him post-trial. The plaintiff claims that since these were documents that had originally been obtained from the plaintiff in discovery or by subpoena or other court order, they should rightfully have been returned to the plaintiff, even though introduced by the defendant at trial.
All exhibits were in the custody of the clerk's office until all matters on appeal were concluded on June 25, 1997. The nine Defendant's Exhibits were released to the defendant who signed a receipt for them. The list of exhibits discloses that all of the Defendant's Exhibits were documents, such as bank statements, checks, or tax returns.
The court declines to become involved in a post-appeal dispute of the parties concerning who should have been burdened with making copies of the documents and who now should have the burden of the modest cost of obtaining new copies of the documents should the need for such copies arise.
To the extent the plaintiff's motion asks the court to order the defendant or his former counsel to return the "exhibits" to the plaintiff, the motion is denied.
The plaintiff is hereby ordered to retrieve and sign a receipt for the Plaintiff's Exhibits which are still in the custody of the clerk. In the event the plaintiff does not make arrangements to do so on or before November 14, 1997, the clerk shall dispose of them pursuant to Conn. P. B. Sec. 401.
Patty Jenkins Pittman, Judge CT Page 10874